PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/317,950
Filing Date: 11 Dec 2016
Appellant(s): Telefonaktiebolaget LM Ericsson (publ)



__________________
Kenneth B. Leffler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 20th , 2022 appealing from the office action mailed November 9th, 2021
 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 9th , 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Appellant’s arguments filed February 20th , 2022 have been fully considered. The arguments regarding claims 1-23 are not persuasive.
	The appellant argued in page 8, paragraph 1 lines 2, “Appellant’s technology avoids these problems by providing what can be considered a mutually blind beam configuration determining strategy, and the claims define these aspects from the point of view of one of the devices”.
In response to applicant's argument that the references fail to show certain features of Appellant’s  invention, it is noted that the features upon which applicant relies (i.e. “a mutually blind beam configuration”.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However the claim 1 requires “determining a beam configuration for the first radio transceiver device based on the receive beam configuration in the set of receive beam configurations in which said second sounding signal having best predetermined metric was received” without mutually blind. In addition mutually blind is not defined in the specification.
The Gong reference teaches [0026] initiating antenna identifying best sector based on feedback received from responding station which is part of association beamforming training [0015]. [0044] A beam refinement taking place between transmitter and receiver using iteration. Applicant specification [0055] disclose that iteration can be used to perform beam searching.
Furthermore, on page 8 of the Appeal  Brief  last paragraph,  Appellant argues that the devices is making its own decision about “its own transmission and receptions”
In response to Appellant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Appellant  relies (i.e. own transmission and reception) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, claim 1 requires “deciding in what order a transmitting by the first radio transceiver device and a receiving by the first radio transceiver device will be performed;
the first radio transceiver device performing the transmitting and the receiving in the decided order.”
	Based on this examiner asserts that Gong teaches “deciding in what order a transmitting and a receiving will be performed (Gong fig. 5  step 500 and [0049] a scheduling i.e. an order  of beamforming training and procedure being perform by stations  associating using beamforming) ,performing the transmitting and the receiving in the decided order (Gong fig.5 step 502 and [0050][0051]  transmission and reception of sector sweep  taking place step 514 [0056] beam forming taking place in the selected or scheduled order see also [0033] an order in which responding stations are to perform beamforming training see also [0036]),”
Finally appellant argues  on page 9 first paragraph, by further defining  mutually blind through importing specification into the claim.
Furthermore, the examiner respectfully disagree by replying as follow: impermissible to import the specification into the claims, when the claim is broader than the specification.
see MPEP 2111-01 part 2 ( IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION)
Appellant argument for the dependent claims are basically based on the same premises as for the independent claims and  therefore are not persuasive.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1, 2, 3, 4, 7, 22, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-PUB 2011/0064033 A1) and in view of Yang (US-PG-PUB 2016/0380680 A1) and in view Kwak et al. (US-PG-PUB 2015/0282001 A1).

The instant application is about iterative beam forming and it is shown in fig.6


    PNG
    media_image2.png
    660
    533
    media_image2.png
    Greyscale








The primary reference Gong et al (US-PG-PUB 2011/0064033 A1) hereinafter Gong is about scheduling association beamforming training and is shown in fig. 5

    PNG
    media_image3.png
    1000
    899
    media_image3.png
    Greyscale



The secondary reference Yang et al (US-PG-PUB 2016/0380680 A1) is about beamforming and is shown in fig.1
    PNG
    media_image4.png
    387
    440
    media_image4.png
    Greyscale










The 3rd reference Kwak is beamforming method and apparatus and is shown in fig. 2

    PNG
    media_image5.png
    576
    440
    media_image5.png
    Greyscale


As to claim 1 Gong teaches A method for determining a beam configuration between a first radio transceiver device and a second radio transceiver device (Gong Fig. 5,500 procedure for scheduling beamforming which works according to a method), the method being performed by the first radio transceiver device (Gong fig. 1a station 101 which coordinate the operation) and comprising the steps of:
by
deciding in what order a transmitting and a receiving will be performed (Gong fig. 5  step 500 and [0049] a scheduling i.e. an order  of beamforming training and procedure being perform by stations  associating using beamforming) ,performing the transmitting and the receiving in the decided order (Gong fig.5 step 502 and [0050][0051]  transmission and reception of sector sweep  taking place step 514 [0056] beam forming taking place in the selected or scheduled order see also [0033] an order in which responding stations are to perform beamforming training see also [0036]),
 wherein the transmitting comprises transmitting a first sounding signal in all transmit beam configurations in a set of transmit beam configurations (Gong fig.5 502 [0050] a sector sweep being transmitted in a plurality of sectors sweep and scheduling beamforming training); and
wherein the receiving comprises receiving (Gong fig.5 504 [0051] a feedback being received in response to the first sector sweep); from the second radio transceiver device (Gong fig.5 504 [0051] a feedback being received in response to the first sector sweep); a second sounding signal in all receive beam configurations in a set of receive beam configurations (Gong fig.5 504 [0051] a feedback consisting in reverse transmit sector sweep frame being received in response to the first sector sweep); and
determining a beam configuration for the first radio transceiver device based on the receive beam configuration in the set of receive beam configurations in which said second sounding signal having best predetermined metric was received (Gong [0026] best antenna sector i.e. which is detected based on feedback from responding station and [0044] adjustment taking place until a desired signal quality is achieved);
Gong does not expressly performing beam searching without relying on previously established control channels for feedback information , sounding reference signal being exchanged between two entities,
However Yang from a similar field of endeavor teaches performing beam searching without relying on previously established control channels for feedback information (applicant specification [0015] as published, described the limitation as follow: exchanging sounding reference signal based on which a best beam selected based on this Yang fig.1 [0035]-[0040] sounding reference signal being  exchanged between a Ue and based base station based on which optimized beam is selected based on received power).
  	sounding reference signal being exchanged between two entities (Yang fig.1 [0035]-[0040] sounding reference signal being  exchanged between a Ue and based base station based on which optimized beam is selected based on received power).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yang and Gong to provide beam forming without relying on previously establish control message. Because Yang teaches  a reciprocity between an uplink channel and a downlink link channel in order to generate a directional beam target thus streamlining the process of beamforming.(Yang [0004]).
The combination of Gong and Yang does not expressly teach a scheduling of transmission being set by the first radio transceiver device,
However Kwak from a similar field of endeavor teaches a scheduling of transmission being set by the first radio transceiver device (deciding in what order a transmitting by the first radio transceiver device and a receiving by the first radio transceiver device will be performed and described in [0074][0075] is defined as a role assignment or a slot assignment i.e. transmission at a certain time based on this  Kwak fig.2 [0046] [0047] a Base station i.e. a transceiver device setting a scheduling of transmission and reception by selecting a user equipment and setting a time or timeslot at which the user equipment and communication taking place between base station and Ue based on the scheduling and fig.2 step 220 scheduling).
Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Kwak and the combined teaching of Gong and Yang to use scheduling in order to execute beam searching. Because Kwak teaches a method of selecting a beam thus providing efficient spectrum utilization (Kwak [0007]).

As to Claim 2 The combination of Gong, Yang and Kwak teaches all the limitations of claim 1,
The combination of Gong and Kwak does not teach wherein said predetermined metric relates to at least one of received power and received second sounding signal quality, and wherein said beam configuration is determined based on the receive beam configuration in the set of receive beam configurations, in which said second sounding signal having at least one of highest received power and highest received second sounding signal quality.
However Yang from a similar field of endeavor teaches wherein said predetermined metric relates to at least one of received power and received second sounding signal quality (Yang fig.1 [0037] beam selected based on uplink received power) and wherein said beam configuration is determined based on the receive beam configuration in the set of receive beam configurations (Yang fig.1, step 110 [0036] m beams, wherein m is a positive integer greater than 2)  
in which said second sounding signal having at least one of highest received power and highest received second sounding signal quality(Yang fig.1 [0037] beam selected based on uplink received power step 110 [0036]   m beams, wherein m is a positive integer greater than 2)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yang and the combined teaching of Gong and Kwak to provide beam forming without relying on previously establish control message. Because Yang teaches a reciprocity between an uplink channel and a downlink link channel in order to generate a directional beam target thus streamlining the process of beamforming. (Yang [0004]).

As to Claim 3 The combination of Gong, Yang and Kwak teaches all the limitations of claim 1,
The combination of Gong and Kwak does not teach wherein determining the beam configuration comprises:
determining a selected receive direction as the receive direction having best predetermined metric and
determining a selected transmit direction as the selected receive direction
However Yang from a similar field of endeavor teaches wherein determining the beam configuration comprises:
determining a selected receive direction as the receive direction having best predetermined metric (Yang [0036] beam being decided based on received signal power  [0040] n beams being selected) ,
and
determining a selected transmit direction as the selected receive direction (Yang [0036] beam being decided based on received signal power  [0040] n beams being selected) ,
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yang and the combined teaching of Gong and Kwak to provide beam forming without relying on previously establish control message. Because Yang teaches a reciprocity between an uplink channel and a downlink link channel in order to generate a directional beam target thus streamlining the process of beamforming.(Yang [0004]).

As to Claim 4 The combination of Gong, Yang and Kwak teaches all the limitations of claim 1,
The combination of Gong and Kwak does not teach wherein the set of transmit beam configurations comprises at least two transmit directions and wherein the set of receive beam configurations comprises at least two receive directions 
from a similar field of endeavor teaches wherein the set of transmit beam configurations comprises at least two transmit directions (Yang fig.1,[0036]  m beams, wherein m is a positive integer greater than 2)  and wherein the set of receive beam configurations comprises at least two receive directions (Yang fig.1, [0036] m beams, wherein m is a positive integer greater than 2)  
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yang and the combined teaching of Gong and Kwak to provide beam forming without relying on previously establish control message. Because Yang teaches a reciprocity between an uplink channel and a downlink link channel in order to generate a directional beam target thus streamlining the process of beamforming.(Yang [0004]).

As to Claim 22 Gong teaches A radio transceiver device for determining a beam configuration between the radio transceiver device and a second radio transceiver device (Gong fig 1b [0017] transmitter and receiver and [0015] beamforming), the radio transceiver device comprising a processing unit (Gong [0048] DSP) configured to cause the radio transceiver device to	
deciding in what order a transmitting and a receiving will be performed (Gong fig. 5  step 500 and [0049] a scheduling i.e. an order  of beamforming training and procedure being perform by stations  associating using beamforming) ,
performing the transmitting and the receiving in the decided order(Gong fig.5 step 502 and [0050][0051]  transmission and reception of sector sweep  taking place step 514 [0056] beam forming taking place in the selected or scheduled order see also [0033] an order in which responding stations are to perform beamforming training see also [0036]),
 wherein the transmitting comprises transmitting a first sounding signal in all transmit beam configurations in a set of transmit beam configurations (Gong fig.5 502 [0050] a sector sweep being transmitted in a plurality of sectors sweep and scheduling beamforming training); and
wherein the receiving comprises receiving (Gong fig.5 504 a feedback being received in response to the first sector sweep), from the second radio transceiver device (Gong fig.5 504 [0051] a feedback being received in response to the first sector sweep); a second sounding signal in all receive beam configurations in a set of receive beam configurations (Gong fig.5 504 [0051] a feedback being received in response to the first sector sweep); and
determine a beam configuration for the first radio transceiver device based on the receive beam configuration in the set of receive beam configurations in which said second sounding signal having best predetermined metric was received (Gong [0026] best antenna sector i.e. which is detected based on feedback from responding station and [0044] adjustment taking place until a desired signal quality is achieved).
Gong does not expressly performing beam searching without relying on previously established control channels for feedback information , sounding reference signal being exchanged between two entities,
However Yang from a similar field of endeavor teaches performing beam searching without relying on previously established control channels for feedback information (applicant specification [0015] as published, described the limitation as follow: exchanging sounding reference signal based on which a best beam selected based on this Yang fig.1 [0035]-[0040] sounding reference signal being  exchanged between a Ue and based base station based on which optimized beam is selected based on received power).
  	sounding reference signal being exchanged between two entities (Yang fig.1 [0035]-[0040] sounding reference signal being  exchanged between a Ue and based base station based on which optimized beam is selected based on received power).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yang and Gong to provide beam forming without relying on previously establish control message. Because Yang teaches  a reciprocity between an uplink channel and a downlink link channel in order to generate a directional beam target thus streamlining the process of beamforming.(Yang [0004]).
The combination of Gong and Yang does not expressly teach a scheduling of transmission being set by the first radio transceiver device,
However Kwak from a similar field of endeavor teaches a scheduling of transmission being set by the first radio transceiver device (deciding in what order a transmitting by the first radio transceiver device and a receiving by the first radio transceiver device will be performed and described in [0074][0075] is defined as a role assignment or a slot assignment i.e. transmission at a certain time based on this  Kwak fig.2 [0046] [0047] a Base station i.e. a transceiver device setting a scheduling of transmission and reception by selecting a user equipment and setting a time or timeslot at which the user equipment and communication taking place between base station and Ue based on the scheduling).
Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Kwak and the combined teaching of Gong and Yang to use scheduling in order to execute beam searching. Because Kwak teaches a method of selecting a beam thus providing efficient spectrum utilization (Kwak [0007]).

As to Claim 23 Gong teaches A non-transitory computer readable storage medium
comprising a computer program(Gong [0048] microprocessors and process operating in processing element)  for determining a beam configuration between a radio transceiver device and a second radio transceiver device (Gong Fig. 5,step 500 [0049] procedure for scheduling beamforming and fig. 1a multiple stations among which beam configurations in taking place), the computer program comprising computer code(Gong [0048] microprocessors and process operating in processing element)   which, when run on a processing unit of the radio transceiver device(Gong [0048] microprocessors and process operating in processing element) , causes the radio transceiver device to:
by deciding in what order a transmitting and a receiving will be performed (Gong fig. 5  step 500 and [0049] a scheduling i.e. an order  of beamforming training and procedure being perform by stations  associating using beamforming),performing the transmitting and the receiving in the decided order(Gong fig.5 step 502 and [0050][0051]  transmission and reception of sector sweep  taking place step 514 [0056] beam forming taking place in the selected or scheduled order see also [0033] an order in which responding stations are to perform beamforming training see also [0036]),
 wherein the transmitting comprises transmitting a first sounding signal in all transmit beam configurations in a set of transmit beam configurations (Gong fig.5 502 [0050] a sector sweep being transmitted in a plurality of sectors sweep and scheduling beamforming training); and
wherein the receiving comprises receiving (Gong fig.5 step  504 [0051] a feedback being received in response to the first sector sweep); from the second radio transceiver device (Gong fig.5 504 [0051] a feedback being received in response to the first sector sweep); a second sounding signal in all receive beam configurations in a set of receive beam configurations (Gong fig.5 504 [0051] a feedback consisting in reverse transmit sector sweep frame being received in response to the first sector sweep); and
determine a beam configuration for the first radio transceiver device based on the receive beam configuration in the set of receive beam configurations in which said second sounding signal having best predetermined metric was received (Gong [0026] best antenna sector i.e. which is detected based on feedback from responding station and [0044] adjustment taking place until a desired signal quality is achieved).
Gong does not expressly performing beam searching without relying on previously established control channels for feedback information , sounding reference signal being exchanged between two entities,
However Yang from a similar field of endeavor teaches performing beam searching without relying on previously established control channels for feedback information (applicant specification [0015] as published, described the limitation as follow: exchanging sounding reference signal based on which a best beam selected based on this Yang fig.1 [0035]-[0040] sounding reference signal being  exchanged between a Ue and based base station based on which optimized beam is selected based on received power).
  	sounding reference signal being exchanged between two entities (Yang fig.1 [0035]-[0040] sounding reference signal being  exchanged between a Ue and based base station based on which optimized beam is selected based on received power).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yang and Gong to provide beam forming without relying on previously establish control message. Because Yang teaches  a reciprocity between an uplink channel and a downlink link channel in order to generate a directional beam target thus streamlining the process of beamforming.(Yang [0004]).
The combination of Gong and Yang does not expressly teach a scheduling of transmission being set by the first radio transceiver device,
However Kwak from a similar field of endeavor teaches a scheduling of transmission being set by the first radio transceiver device (deciding in what order a transmitting by the first radio transceiver device and a receiving by the first radio transceiver device will be performed and described in [0074][0075] is defined as a role assignment or a slot assignment i.e. transmission at a certain time based on this  Kwak fig.2 [0046] [0047] a Base station i.e. a transceiver device setting a scheduling of transmission and reception by selecting a user equipment and setting a time or timeslot at which the user equipment and communication taking place between base station and Ue based on the scheduling).
Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Kwak and the combined teaching of Gong and Yang to use scheduling in order to execute beam searching. Because Kwak teaches a method of selecting a beam thus providing efficient spectrum utilization (Kwak [0007]).

3.Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-PUB 2011/0064033 A1) in view of Yang et al (US-PG-PUB 2016/0380680 A1) in view Kwak et al. (US-PG-PUB 2015/0282001 A1) in view Jeong et al. (US-PG-PUB 2013/0072244 A1) hereinafter Jeong

As to Claim 7 The combination of Gong, Yang and Kwak teaches all the limitations of claim 1,
The combination of Gong, Yang and Kwak does not teach wherein the set of transmit beam configurations and the set of receive beam configurations are defined by a predetermined pattern of beam configurations.
However Jeong from a similar field of endeavor teaches wherein the set of transmit beam configurations and the set of receive beam configurations are defined by a predetermined pattern of beam configurations (Jeong [0040] beam pattern being selected among multiple beam pattern which is used for transmitting and receiving and multiple beam patterns supported)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application, to combine the teaching of Jeong and the combined teaching of Gong, Yang and Kwak to use a sounding signal in order to select best predetermined metric. Because Jeong teaches a method for selecting transmit beam pattern and receive beam pattern in order to achieve optimal transmit efficiency (Jeong [0011]).

4.	Claim 8,9,10,11,12,14 is/are rejected under 35 U.S.C. 103 as being unpatentable Gong (US-PUB 2011/0064033 A1) in view of Yang et al (US-PG-PUB 2016/0380680 A1),  in view Kwak et al. (US-PG-PUB 2015/0282001 A1) and in view of Ramachandran et al. (US-PG-PUB 2011/0113137 A1) 

As to Claim 8 The combination of Gong, Yang and Kwak teaches all limitation of parent claim 1,
The combination of Gong, Yang and Kwak does not teach wherein an order of transmission of the first sounding signal and reception of the second sounding signal is decide based on a predetermined pattern of transmissions and receptions.
 However Rama from a similar field of endeavor teaches wherein an order of transmission of the first sounding signal and reception of the second sounding signal is decide based on a predetermined pattern of transmissions and receptions (Rama [0076] [0077] transmission and reception taking place according to an order and a reference transmit beam i.e. sounding reference signal)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Rama and the combined teaching of Gong, Yang and Kwak to use beam forming order to overcome link blockage. Because Rama teaches a method to avoid link blockage while at the same time reducing additional requirement on the system (Rama [0007]).

As to Claim 9 The combination of Gong, Yang and Kwak teaches all limitation of parent claim 1,
The combination of Gong, Yang and Kwak does not teach wherein the beam searching is performed until the first sounding signal has been transmitted in all transmit directions of the set of transmit beam configurations, and the second sounding signal has been received in all receive directions of the set of receive beam configurations.
However Rama from a similar field of endeavor teaches wherein the beam searching is performed until the first sounding signal has been transmitted in all transmit directions of the set of transmit beam configurations (Rama [0027] sector sweep being used in order to select best pairs) and the second sounding signal has been received in all receive directions of the set of receive beam configurations (Rama [0027] full level sector sweep SLS for transmit and receive beam).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Rama and the combined teaching of Gong, Yang and Kwak to use beam forming order to overcome link blockage. Because Rama teaches a method to avoid link blockage while at the same time reducing additional requirement on the system (Rama [0007]).

As to claim 10 The combination of Gong, Yang and Kwak teaches all limitation of parent claim 9,
The combination of Gong, Yang and Kwak does not teach wherein said set of transmit directions comprises a subset of all possible transmit directions of the first radio transceiver device.
However Rama from a similar field of endeavor teaches wherein said set of transmit directions comprises a subset of all possible transmit directions of the first radio transceiver device (Rama [0027] a subset of transmit and receive direction).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Rama and the combined teaching of Gong, Yang and Kwak to use beam forming order to overcome link blockage. Because Rama teaches a method to avoid link blockage while at the same time reducing additional requirement on the system (Rama [0007]).

As to Claim 11 The combination of Gong, Yang and Kwak teaches all limitation of parent claim 9,
The combination of Gong, Yang and Kwak does not teach wherein said set of receive directions comprises a subset of all possible receive directions of the first radio transceiver device.
However Rama from a similar field of endeavor teaches wherein said set of receive directions comprises a subset of all possible receive directions of the first radio transceiver device (Rama [0027] a subset of transmit and receive direction).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Rama and the combined teaching of Gong, Yang and Kwak to use beam forming order to overcome link blockage. Because Rama teaches a method to avoid link blockage while at the same time reducing additional requirement on the system (Rama [0007]).

As to Claim 12 The combination of Gong, Yang and Kwak teaches all limitation of parent claim 1,
The combination of Gong, Yang and Kwak does not teaches further comprising: evaluating said predetermined metric for each received second sounding signal, and performing the beam searching in transmit beam configurations in the set of transmit beam configurations not yet transmitted in, and in receive beam configurations in the set of receive beam configurations not yet received in until an acceptance criterion is fulfilled.
However Rama from a similar field of endeavor teaches evaluating said predetermined metric for each received second sounding signal (Rama [0089][0090]beam refinement taking place based on metric)and performing the beam searching in transmit beam configurations in the set of transmit beam configurations not yet transmitted in(Rama [0089][0090] new beam being selected i.e. not yet transmitted from an ordered list of beam) and in receive beam configurations in the set of receive beam configurations not yet received in until an acceptance criterion is fulfilled(Rama [0089]-[0091]beam pairs being selected based on metrics .i.e. criterion) 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Rama and the combined teaching of Gong, Yang and Kwak to use beam forming order to overcome link blockage. Because Rama teaches a method to avoid link blockage while at the same time reducing additional requirement on the system (Rama [0007]).

As to Claim 14 The combination of Gong, Yang and Kwak teaches all limitation of parent claim 1,
The combination of Gong, Yang and Kwak does not teach further comprising: determining that reception of the second sounding signal in at least two receive beam configurations from the set of receive beam configurations have a predetermined metric fulfilling an acceptance criterion, and in response thereto: determine the beam configuration based on input from at least one other radio transceiver device.
However Rama from a similar field of endeavor teaches further comprising: determining that reception of the second sounding signal in at least two receive beam configurations from the set of receive beam configurations have a predetermined metric fulfilling an acceptance criterion(Rama [0092] a TX/RX SLS procedures between transmitter and receiver in order to select best beam pairs)  and in response thereto: determine the beam configuration based on input from at least one other radio transceiver device(Rama [0092] a TX/RX SLS procedures using exchange between transmitter and receiver in order to select best beam and identification of beam pairs providing best performance).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Rama and the combined teaching of Gong, Yang and Kwak to use beam forming order to overcome link blockage. Because Rama teaches a method to avoid link blockage while at the same time reducing additional requirement on the system (Rama [0007]).

5.	Claim 5,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-PUB 2011/0064033 A1) in view of Yang et al (US-PG-PUB 2016/0380680 A1), in view Kwak et al. (US-PG-PUB 2015/0282001 A1)  and in view of Sutskover et al. (US-PG-PUB 2013/0182666 A1).

As to Claim 5 The combination of Gong,Yang and Kwak teaches all limitation of parent claim 1,
The combination of Gong,Yang and Kwak does not teach wherein the set of transmit beam configurations comprises only one transmit direction, and wherein the set of receive beam configurations comprises only one receive direction.
However Sutskover  from a similar field of endeavor teaches wherein the set of transmit beam configurations comprises only one transmit direction (Sutskover [0062] transmit and receive vector which is represented by a single vector therefore a single direction and [0064] training link which is beamforming link in one single direction which is also received in a single direction), and wherein the set of receive beam configurations comprises only one receive direction (Sutskover [0062] transmit and receive vector which is represented by a single vector therefore a single direction [0064] training link which is beamforming link in one single direction which is also received in a single direction).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Sutskover and the combined teaching of Gong, Yang and Kwak  to determine a direction providing best beam. Because Sutskover teaches a method allowing the reducing of overhead when exchanging training signal (Sutskover [0002]).

As to Claim 6 The combination of Gong,Yang, Kwak and Sutskover teaches all limitation of parent claim 5,
Gong teaches wherein number of transmit directions and number of receive directions depend on properties of the first radio transceiver device (Gong [0019] phase array antenna which allow for control antenna direction).

As to Claim 17 The combination of Gong,Yang and Kwak teaches all limitation of parent claim 1,
The combination of Gong,Yang and Kwak does not teach: iteratively performing the beam searching by:
modifying the set of transmit beam configurations and the set of receive beam configurations based on said predetermined metric of the second sounding signal,
transmitting the first sounding signal in all transmit beam configurations in the set of modified transmit beam configurations and
receiving, from the second radio transceiver device, the second sounding signal in all receive beam configurations in the modified set of receive beam configurations 
However Sutskover from a similar field of endeavor teaches further comprising: iteratively performing the beam searching by:
modifying the set of transmit beam configurations and the set of receive beam configurations based on said predetermined metric of the second sounding signal (Sutskover [0072] beam refinement taking place based on feedback received from the receiver in order to achieve a good SNR for data communications);
transmitting the first sounding signal in all transmit beam configurations in the set of modified transmit beam configurations (Sutskover [0072] each iterative training provide more accurate AWVs because modification has taken place and multiple sounding signals being send including a first one); and
receiving, from the second radio transceiver device, the second sounding signal in all receive beam configurations in the modified set of receive beam configurations (Sutskover [0072] each iterative training provide more accurate AWVs because modification has taken place between wireless device 202 and 204 and based on feedback receive from 204 correction or refinement is taking place and multiple sounding signals being send including a second one);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Sutskover and the combined teaching of Gong, Yang and Kwak to determine a direction providing best beam. Because Sutskover teaches a method allowing the reducing of overhead when exchanging training signal (Sutskover [0002]).

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-PUB 2011/0064033 A1) in view of Yang et al (US-PG-PUB 2016/0380680 A1), in view Kwak et al. (US-PG-PUB 2015/0282001 A1)  and in view of Hansen et al. (US-PG-PUB 2010/0150254 A1) 

As to claim 13. The combination of Gong,Yang and Kwak teaches all limitation of parent claim 1,
The combination of Gong,Yang and Kwak does not teach further comprising: performing a handshake procedure with the second radio transceiver device to confirm the determined beam configuration.
However, Hansen from a similar field of endeavor teaches further comprising: performing a handshake procedure with the second radio transceiver device to confirm the determined beam configuration (Hansen [0033] a handshaking used to improve beam forming and refinement taking place until a beamforming is reached which can be considered to expected or predetermined).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Hansen and the combined teaching of Gong, Yang and Kwak. Because Hansen teaches in order to provide shifting signal in time and or phase to increase signal strength and focusing signal in one direction thus providing better signal quality for better data or communication transmission and reception between transceiver by increasing transmission rate (Hansen [0012]-[0015]) .

7. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-PUB 2011/0064033 A1) in view of Yang et al (US-PG-PUB 2016/0380680 A1), in view Kwak et al. (US-PG-PUB 2015/0282001 A1)  and in view of Demos et al. (US-PG-PUB 2015/0079912 A1) hereinafter Demos

As to Claim 15 The combination of Gong,Yang and Kwak teaches all limitation of parent claim 1,
The combination of Gong,Yang and Kwak does not teach wherein the first radio transceiver device shares a common timing reference with the second radio transceiver device
However, Demos from a similar field of endeavor teaches wherein the first radio transceiver device shares a common timing reference with the second radio transceiver device (Demos [0048] a common clock being used by transmitter and receiver).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Demos and the combined teaching of Gong, Yang and Kwak in order to allow for cost optimization by using design costs reduction and allowing a millimeter wave/band transmitting and receiving system to be optimized by using a common clock signal combined with integrated circuit (Demos [0012] [0013]).

8.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-PUB 2011/0064033 A1) in view of Yang et al (US-PG-PUB 2016/0380680 A1), in view Kwak et al. (US-PG-PUB 2015/0282001 A1)  and in view of Kim et al (US-PG-PUB 2013/0059619 A1)  

As to Claim 16 The combination of Gong,Yang and Kwak teaches all limitation of parent claim 1,
The combination of Gong,Yang and Kwak does not teach further comprising: iteratively performing the beam searching by using beams having successively narrowed widths for transmitting the first sounding signals.
However, Kim from a similar field of endeavor teaches further comprising: iteratively performing the beam searching by using beams having successively narrowed widths for transmitting the first sounding signals (Kim [0053] lines 8-12, two step beamforming which is iterative beamforming using narrow width).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Kim and the combined teaching of Gong, Yang and Kwak in order to provide better beamforming by allowing the reduction of overhead in choosing an optimize beam thus allowing more available bandwidth for actual data transmission and reducing latency (Kim [0012]-[0014]).

As to Claim 18 The combination of Gong,Yang and Kwak teaches all limitation of parent claim 17,
The combination of Gong,Yang and Kwak does not teach further wherein beams
having a first width are used to transmit the first sounding signal in the set of transmit beam configurations, and wherein beams having a second width, narrower than the first width, are used to transmit the first sounding signal in the modified set of transmit beam configurations.
However Kim from a similar field of endeavor teaches wherein beams having a first width are used to transmit the first sounding signal in the set of transmit beam configurations (Kim [0047] two beam width determined in two steps in a first step a wide beam and in a second step a narrow beam and [0048] a wide beam reference signal and a narrow beam reference signal which are sounding reference signals and [0052] [0053] a wide beam being used for transmission at a first instance and a narrow beam used for transmission for beam searching and second signal is a modified signals of the first signal.),and wherein beams having a second width, narrower than the first width, are used to transmit the first sounding signal in the modified set of transmit beam configurations(Kim [0047] two beam width determined in two steps in a first step a wide beam and in a second step a narrow beam and [0048] a wide beam reference signal and a narrow beam reference signal and [0052] [0053] a wide beam being used for transmission at a first instance and a narrow beam used for transmission for beam searching and second signal is a modified signals of the first signal).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Kim and the combined teaching of Gong, Yang and Kwak in order to provide better beamforming by allowing the reduction of overhead in choosing an optimize beam thus allowing more available bandwidth for actual data transmission and reducing latency (Kim [0012]-[0014]).

9.	Claims 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-PUB 2011/0064033 A1) in view of Yang et al (US-PG-PUB 2016/0380680 A1), in view Kwak et al. (US-PG-PUB 2015/0282001 A1)   and in view of Huo et al. (US-PAT 7120431 B1) 

As to Claim 19 The combination of Gong,Yang and Kwak teaches all limitation of parent claim 17
The combination of Gong,Yang and Kwak does not teach wherein
modifying the set of transmit beam configurations and the set of receive beam configurations is based on a simulated annealing procedure.
However, Huo from a similar field of endeavor teaches wherein
modifying the set of transmit beam configurations and the set of receive beam configurations is based on a simulated annealing procedure (Huo col. 15, 16 and fig.8 an annealing procedure consisting in varying directions of transmit and receive beam direction).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Huo and the combined teaching of Gong,  Yang and Kwak in order to provide a system that allow for the elimination of the recursive or iterative nature of field measurement thus increasing radio frequency efficiency optimization and reducing the issue related to co-channel interference (Huo col.1 lines 1-3 and col. 2 lines 28-32).

As to claim 20 The combination of Gong,Yang and Kwak teaches all limitation of parent claim 17
The combination of Gong,Yang and Kwak does not teach wherein modifying the set of transmit beam configurations and the set of receive beam configurations is based on a first probability parameter.
However Huo from a similar field of endeavor teaches wherein modifying the set of transmit beam configurations and the set of receive beam configurations is based on a first probability parameter (Huo col. 15 lines 36-39, and 34-67, a probability based on which an annealing is taking place).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Huo and the combined teaching of Gong, Yang and Kwak in order to provide a system that allow for the elimination of the recursive or iterative nature of field measurement thus increasing radio frequency efficiency optimization and reducing the issue related to co-channel interference (Huo col.1 lines 1-3 and col. 2 lines 28-32).

As to Claim 21 The combination of Gong,Yang and Kwak teaches all limitation of parent claim 17,
The combination of Gong,Yang and Kwak does not teach further comprising: wherein the order of transmission of the first sounding signal and reception of the second sounding signal is decided based on a second probability parameter.
However Huo from a similar field of endeavor teaches further comprising: wherein the order of transmission of the first sounding signal and reception of the second sounding signal is decided based on a second probability parameter(Huo col 16 and 17 and fig. 8 a probability that the interference level satisfy a criteria during iterative beam forming i.e. transmission and reception of signal which does not require to wait for the second sounding reference signal or feedback see also col 16 lines 54 col 17 lines 1-7).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Huo and the combined teaching of Gong, Yang and Kwak in order to provide a system that allow for the elimination of the recursive or iterative nature of field measurement thus increasing radio frequency efficiency optimization and reducing the issue related to co-channel interference (Huo col.1 lines 1-3 and col. 2 lines 28-32).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VOSTER PREVAL/    Examiner, Art Unit 2412                                                                                                                                                                                                    
Conferees:
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412            

                           
                                                                                                                                                                 /CHUONG T HO/Primary Examiner, Art Unit 2412                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.